J-S23040-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

DONALD L. EASLEY,                                 :   IN THE SUPERIOR COURT OF
                                                  :         PENNSYLVANIA
                   Appellee                       :
                                                  :
                      v.                          :
                                                  :
ELLEN S. JOHNSON,                                 :
                                                  :
                   Appellant                      :   No. 2214 EDA 2014

                   Appeal from the Order Entered June 24, 2014,
               in the Court of Common Pleas of Philadelphia County,
                       Domestic Relations at No(s): 91-03779
                              PACSES No. 322114163

BEFORE:        DONOHUE, SHOGAN, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                              FILED MAY 28, 2015

        Ellen S. Johnson (Mother) appeals from the order entered June 24,

2014, which (1) denied her petition to vacate a November 25, 2013 order

requiring her to make monthly recoupment payments for an overpayment of

child support by Donald L. Easley (Father), but (2) decreased her monthly

payments from $50 to $15.1 Upon review, we affirm.

        Mother and Father are the parents of two sons, Do.E. and De.E.

Although the record before us is sparse with regard to the circumstances of

Mother and Father’s separation, the custody arrangements for the children,

and the details of any associated child support obligations prior to 2010, it

appears that Father was required to pay child support for both children for



1
    Father did not file a brief in this matter.


*Retired Senior Judge assigned to the Superior Court.
J-S23040-15


several years.      On September 30, 2010, Father filed a petition for

modification of child support, seeking termination of the support obligation

for Do.E., credit for the time Do.E. had resided with him, and a reduction in

support for De.E.

        On October 22, 2010, the trial court administratively entered an

interim order that terminated the support obligation for Do.E. retroactive to

August 30, 2006, the date Father obtained custody of the child, and

continued Father’s ongoing support obligation for De.E.     This order, which

was made final on December 17, 2010, created an overpayment on the

account because of the retroactivity provision concerning the support paid

for Do.E. No adjustment was made to the order at any time on account of

the overpayment.

        On June 10, 2013, the trial court administratively entered another

order, which provides:

        Pursuant to parties’ response to the Emancipation Inquiry,
        administratively terminate support for child, De[.E.], effective
        06/19/13, as he has reached the age of majority and graduates
        high school. Upon termination, set arrears balance to zero and
        dissolve wage attachment immediately.       If, at the time of
        termination, there is an overpayment in any amount, the
        defendant/obligor may seek recoupment under the terms and
        conditions of Pa. R.C.P. 1910.19(g)(2).[2]


2
    Pa.R.C.P. 1910.19(g)(2) provides as follows:

        (2) Order Terminated.      If there is an overpayment in any
        amount and there is no charging order in effect, within one year
        of the termination of the charging order, the former obligor may


                                      -2-
J-S23040-15



Trial Court Order, 6/10/2013.

      On August 19, 2013, Father filed a petition for recoupment in which he

requested to “explain overpayment for Do[.E.]”       Petition for Modification,

8/19/2013, at 2. On November 25, 2013, following a hearing, the trial court

entered an order providing, in        pertinent part:      “Motion to    recoup

overpayment of $5,709.63 ... is granted.       Payment shall be $50.00 per

month.”   Trial Court Order, 11/25/2013.      No appeal was taken from the

order. On March 26, 2014, Mother filed the instant petition to vacate the

November 25, 2013 order.        After a hearing, the trial court entered the

following order:

      Motion to vacate monthly payment on recoupment amount is
      denied as a matter of law. Whether the order of November 25,
      2013 was or was not correct, it became a final order after thirty
      days and was not appealed. Hence, this court of co-equal
      jurisdiction cannot amend and/or vacate a final order. Payment
      on arrears is reduced to $15.00 a month.

Trial Court Order, 6/24/2014. Mother timely filed an appeal.

      Mother presents the following issues for our consideration:


      file a petition with the domestic relations section seeking
      recovery of the overpayment. A copy shall be served upon the
      former obligee as original process. The domestic relations
      section shall schedule a conference on the petition, which shall
      be conducted consistent with the rules governing support
      actions. The domestic relations section shall have the authority
      to enter an order against the former obligee for the amount of
      the overpayment in a monthly amount to be determined by the
      trier of fact after consideration of the former obligee’s ability to
      pay.


                                     -3-
J-S23040-15


      1. Whether the lower court erred when it did not vacate the
      order for recoupment even though the trial court determined
      that [Father] is not entitled to recoupment.

      2. Whether the trial court erred by its Order of November 25,
      2013 that granted [Father] recoupment of $5,709.63 when the
      recoupment ripened 3 years before the enactment of ...
      Pa.R.C.P. 1910.19(g).

      3. Whether the lower court erred when it did not vacate the
      Order for recoupment of November 25, 2013 even though the
      record of the lower court established that an overpayment of the
      support order in question did not occur.

      4. Whether the lower court erred when it did not grant the
      petition to vacate the Order of November 25, 2013 on the
      ground that it did not have discretion to do so because of the
      doctrine of co-equal jurisdiction.

Mother’s Brief at v.

      We must first determine whether the trial court had jurisdiction to

vacate the November 25, 2013 order. This is a question of law and, as such,

“our standard of review is de novo, and our scope of review is plenary.”

Manufacturers & Traders Trust Co. v. Greenville Gastroenterology,

SC, 108 A.3d 913, 917 (Pa. Super. 2015).

      As noted above, the trial court concluded that it did not have

jurisdiction to vacate the November 25, 2013 order because that order was

not appealed and became final 30 days after it was entered. As this Court

has explained,

            The law pertaining to the vacation or modification of court
      orders is stated at 42 Pa.C.S. § 5505 as follows:




                                    -4-
J-S23040-15


           Except as otherwise provided or prescribed by law, a
           court upon notice to the parties may modify or
           rescind any order within [30] days after [its] entry,
           notwithstanding the prior termination of any term of
           court, if no appeal from such order has been taken
           or allowed.

     If no appeal is taken within thirty days, an order becomes final;
     and it cannot thereafter be modified, rescinded or vacated by the
     court.

Hunter v. Employers Ins. of Wausau, 500 A.2d 490, 491 (Pa. Super.

1985). This Court has further observed that

           [t]he [trial] court’s authority under 42 Pa.C.S.A.
           § 5505 to modify or rescind an order is almost
           entirely discretionary; this power may be exercised
           sua sponte, or may be invoked by a request for
           reconsideration filed by the parties, and the court’s
           decision to decline to exercise such power will not be
           reviewed on appeal.

           Although [Section] 5505 gives the trial court broad
           discretion, the trial court may consider a motion for
           reconsideration only if the motion is filed within
           thirty days of the entry of the disputed order. After
           the expiration of thirty days, the trial court loses its
           broad discretion to modify, and the order can be
           opened or vacated only upon a showing of extrinsic
           fraud, lack of jurisdiction over the subject matter, a
           fatal defect apparent on the face of the record or
           some other evidence of extraordinary cause
           justifying intervention by the court.

Murphy v. Murphy, 988 A.2d 703, 708 (Pa. Super. 2010) (quoting

Hayward    v.   Hayward,     808 A.2d 232,   235   (Pa.   Super.   2002)).

Extraordinary cause “is generally [referred to as] an oversight or action on

the part of the court or the judicial process which operates to deny the



                                    -5-
J-S23040-15


losing party knowledge of the entry of final judgment so that the

commencement of the running of the appeal time is not known to the losing

party.”   Orie v. Stone, 601 A.2d 1268, 1272 (Pa. Super. 1992) (quoting

Luckenbaugh v. Shearer, 523 A.2d 399, 401 (Pa. Super. 1987)).3

      In the argument section of her brief, Mother essentially contends that

extraordinary cause exists for the trial court to exercise its authority to

vacate the November 25, 2013 order, as Father’s petition for recoupment

was untimely filed and no overpayment of support has in fact been made.

These contentions do not constitute the type of “extraordinary cause” that

would justify intervention by the trial court.    Rather, they are Mother’s

belated attempts to assert challenges to Father’s right to recoupment which

should have been raised in the context of the proceedings leading up to the

entry of the November 25, 2013 order and a direct appeal therefrom. Thus,



3
  “The only other time a trial court may modify an order after thirty days is
to correct a clerical error or other formal error which is clear on the face of
the record and which does not require an exercise of discretion.” Stockton
v. Stockton, 698 A.2d 1334, 1337 n.3 (Pa. Super. 1997); see also
Manufacturers & Traders Trust Co., 108 A.3d at 921 (“[A] court has
inherent power to amend its records, to correct mistakes of the clerk or
other officer of the court, inadvertencies of counsel, or supply defects or
omissions in the record at any time. However, [a] major substantive
change, such as the total withdrawal of an order relative to a motion of
record does not constitute a corrective order within the inherent powers of
the trial court or the court’s statutory authority. Absent a specific rule or
statute, the only exception is to correct obvious technical mistakes (e.g.,
wrong dates) but no substantive changes can be made. The ability to
correct orders is limited to errors that are patent or obvious on the face of
the record.” (internal quotation marks and citations omitted)).


                                     -6-
J-S23040-15


the trial court did not err in concluding that it lacked jurisdiction to vacate

the November 25, 2013 order.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary



Date: 5/28/2015




                                     -7-